Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-14-00652-CR

                                  Emilio Rene MARTINEZ,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 229th Judicial District Court, Duval County, Texas
                                 Trial Court No. 13-CRD-90
                         Honorable Ana Lisa Garza, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the judgment of the trial court is
REFORMED to reflect that appellant, Emilio Rene Martinez, is entitled to credit for 482 days
served, and the trial court’s judgment is AFFIRMED AS REFORMED.

       SIGNED November 4, 2015.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice